

116 HR 5075 IH: Fair Access for Individuals to Receive Leave Act
U.S. House of Representatives
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5075IN THE HOUSE OF REPRESENTATIVESNovember 13, 2019Ms. Porter (for herself, Mr. King of New York, Ms. Stevens, Mr. Levin of Michigan, Mr. Katko, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Reform, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Family and Medical Leave Act of 1993, to repeal certain limits on leave for a married
			 individuals employed by the same employer.
	
 1.Short titleThis Act may be cited as the Fair Access for Individuals to Receive Leave Act or the FAIR Leave Act. 2.Repeal of certain time limitations on leave for spousesSection 102(f) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(f)) is repealed.
		